WARMER, J., pro tem.
The questions presented on this appeal are 'identical with those presented in the ease of Pacific Indemnity Co., a Corporation, et al., v. California Electric Works, Ltd., a Corporation, et al., (ante, p. 260 [84 Pac. (2d) 313]), and were therein determined adversely to the appellants herein.
On the authority of that case the judgment is affirmed.
Barnard, P. J., and Marks, J., concurred.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on January 12, 1939.